             Case 2:19-cr-00314-APG-EJY Document 40 Filed 06/22/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   BRIAN WHANG
     Assistant United States Attorney
 4   501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-6418
     brian.whang@usdoj.gov
 6
     Representing the United States of America
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00314-APG-EJY

10                            Plaintiff,
                                                       STIPULATION TO CONTINUE MOTION
11   WILLIAM ADAMS,                                               HEARING

12                           Defendant.                               (Second Request)

13

14
             IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of
15
     America, through the undersigned, and Rene L. Valladares, Federal Public Defender, and
16
     Kathryn C. Newman, Assistant Federal Public Defender, counsel for defendant William Adams,
17
     that the Motion Hearing re: Motion to Suppress currently scheduled on July 2, 2020 at 9:30 a.m.,
18
     be vacated and continued to a date and time convienent to the Court, but no sooner than seven
19
     (7) days.
20
             This stipulation is entered into for the following reasons:
21
             1.      A necessary witness is unavailable to testify on July 2, 2020.
22
             2.      Defendant is out of custody and does not object to the continuance.
23
             3.      The parties agree to the continuance.
24

                                                       1
            Case 2:19-cr-00314-APG-EJY Document 40 Filed 06/22/20 Page 2 of 3



 1          4. This is the second request for a continuance of the motion hearing.

 2          DATED this 22nd day of June, 2020.

 3
     NICHOLAS A. TRUTANICH
 4   UNITED STATES ATTORNEY

 5                /s/ Brian Whang                                 /s/ Kathryn Newman

 6   BRIAN WHANG                                     KATHRYN NEWMAN
     Assistant United States Attorney                Counsel for Defendant William Adams
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    2
            Case 2:19-cr-00314-APG-EJY Document 40 Filed 06/22/20 Page 3 of 3



 1
                               UNITED STATES DISTRICT COURT
 2                                 DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,
                                                 Case No. 2:19-cr-00314-APG-EJY
 4
                          Plaintiff,
 5
                vs.                              ORDER
 6
     WILLIAM ADAMS,
 7
                          Defendant.
 8

 9                                           ORDER

10         IT IS THEREFORE ORDERED that the motion hearing currently scheduled for July 2,

11   2020 at 9:30 a.m., be vacated and continued to September 16, 2020 at 9:30 a.m. in Courtroom

12   3C.

13          DATED this 22nd day of June, 2020.

14

15
                                              UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

                                                  3
